Citation Nr: 1025881	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
testicular cancer, status post left orchiectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer M. Macierowski




INTRODUCTION

The Veteran served on active duty from October 1996 to September 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDING OF FACT

The Veteran's residuals of testicular cancer, status post left 
orchiectomy, are not manifested by abnormal urinary frequency, 
urine leakage, obstructed voiding, or renal function (as measured 
by creatinine, blood urea nitrogen, and albumin in urine test 
results within normal limits).


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals 
of testicular cancer, status post left orchiectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.115, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A December 2004 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the Veteran was notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and 
the record does not contain evidence, that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  VA examinations were conducted in April 2005 and December 
2005; the Veteran has not argued, and the record does not 
reflect, that this examination was inadequate for rating 
purposes.  Although the Veteran's representative argued in 
February 2009 that a new examination was necessary because the 
2005 VA examinations did not adequately address the extent of the 
Veteran's residual renal dysfunction, there is no objective 
evidence of renal dysfunction during the postservice appeal 
period, to include at both VA examinations.  Moreover, and more 
importantly, the Veteran has not asserted that any of his 
symptoms have increased in severity since his last VA 
examination, and never asserted that he has renal dysfunction or 
the hallmark symptoms thereof.  Accordingly, the Board finds that 
a new examination is not required.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional relevant 
evidence is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
the case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 S. 
Ct. 1696 (2009)

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service connection for residuals of testicular cancer, status 
post left orchiectomy, was granted by a April 2005 rating 
decision, and an initial noncompensable evaluation assigned 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which 
contemplates malignant neoplasms of the genitourinary system.  
The Veteran appeals this rating and contends that his residual 
disability, following his October 2003 surgery, is more severe 
than contemplated by a noncompensable evaluation.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The severity of a genitourinary system disability is ascertained, 
for VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. §§ 4.115a and 4.115b.  Malignant neoplasms of the 
genitourinary system are rated under Diagnostic Code 7528.  
Pursuant to these provisions, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b.  A "Note" to this 
code section states that following the cessation of surgical, x-
ray, anti-neoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Where, as in the 
Veteran's case, there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  For 
continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, a 60 percent evaluation is 
warranted where the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day is required.  A 40 percent evaluation is warranted where the 
wearing of absorbent materials which must be changed 2 to 4 times 
per day is required.  When the condition requires the wearing of 
absorbent materials which must be changed less than 2 times per 
day, a 20 percent evaluation is warranted.  38 C.F.R. § 4.115a.

When determining a disability rating based on urinary frequency, 
a daytime voiding interval of less than one hour, or awakening to 
void five or more times per night warrants a 40 percent 
evaluation.  A 20 percent disability rating is warranted where 
the daytime voiding interval is between one and two hours, or 
where the Veteran is awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  Id. 

For obstructed voiding, urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent evaluation.  
A 10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) post 
void residuals greater than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; or (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year warrants a 
noncompensable evaluation.  Id.

After review of the evidence, the Board finds that the probative 
and persuasive evidence of record does not support an initial 
compensable evaluation for residuals of testicular cancer, status 
post left orchiectomy, based on the Veteran's residuals as 
voiding dysfunction.  There is no evidence of urinary leakage or 
abnormal urinary frequency.  The VA outpatient treatment records 
do not reflect, and the Veteran has not asserted, that he is 
required to use a an appliance or wear absorbent materials, or 
that he has abnormal urinary frequency that exceeds every 3 hours 
during the day or more than twice during the night.  Id.  There 
is also no evidence of obstructive voiding; the Veteran denied 
experiencing difficulty urinating at December 2004, February 
2005, June 2005, September 2005 VA outpatient visits, as well as 
the March 2005 VA genitourinary examination.  Urinary tract 
infections, required use of catheters, diminished urine flow, 
hesitancy, or stricture disease were neither claimed nor found on 
objective examination.  Accordingly, an initial compensable 
evaluation for residuals of testicular cancer, status post left 
orchiectomy, based on the Veteran's residuals as voiding 
dysfunction is not warranted.

The criteria for rating renal dysfunction are also found at 38 
C.F.R. § 4.115a.  Renal dysfunction manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 warrants a 
30 percent evaluation.  A 60 percent evaluation requires renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at least 
40 percent disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg/dl; or, creatinine 4 to 8 
mg/dl; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  The 
maximum 100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg/dl; or, creatinine more than 
8 mg/dl; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular.

However, there is no evidence of hypertension warranting a 
compensable evaluation under Diagnostic Code 7101, or that the 
Veteran has required dialysis.  Moreover, between January 2004 
and June 2005, laboratory test results on ten different occasions 
ranged from 0.8 to 1.0 for creatinine (normal range is 0.5-1.2), 
from 9.0 to 13.3 for BUN (normal range is 6-20), and were 
negative for albuminuria.  Neither the March 2005 nor the 
December 2005 VA examinations indicated any renal dysfunction and 
the record does not contain any evidence of renal dysfunction.  
Accordingly, the Board also finds that an initial compensable 
evaluation for residuals of testicular cancer, status post left 
orchiectomy, is not warranted based on the Veteran's residuals as 
renal dysfunction.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there must 
be a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the Schedule for that disability.  
Thun, 22 Vet. App. at 115. If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render inadequate the 
initial noncompensable evaluation assigned for residuals of 
testicular cancer, which is evaluated as malignant neoplasms of 
the genitourinary system under 38 C.F.R. § 4.115, Diagnostic Code 
7528, the criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.  The Veteran has not argued or 
asserted that his testicular cancer residuals include renal or 
voiding dysfunction; he asserted sterility secondary to 
chemotherapy, but this has already been separately compensation 
by the assignment of special monthly compensation for loss of a 
creative organ.  He also has not claimed social impairment in the 
form of impotence or other sexual dysfunction, and has not 
expressed that his testicular cancer residuals have impeded his 
occupational abilities, specifically to complete any particular 
job task.  Therefore, a schedular evaluation is adequate, and no 
referral is required.  See 38 C.F.R. § 4.115, Diagnostic Code 
7528.

Because there is no evidence that the Veteran's residuals of 
testicular cancer, status post left orchiectomy, include renal 
dysfunction or voiding dysfunction, the preponderance of the 
evidence is against his claim for an initial compensable 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

An initial compensable evaluation for residuals of testicular 
cancer, status post left orchiectomy, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


